DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 28 February 2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 9,495,988).
With respect to claims 1, 3 and 14, Liu et al. (US 9,495,988) teach a storage device (see FIG. 2, for instance) comprising a storage medium (209), and a controller (includes 206, for instance) which controls reading and writing of data from and to the storage medium, wherein the controller detects write-off-track having a write-off-track amount larger than a threshold value when the data is written (see steps 1202, 1204, 1206 and 1208 in FIG. 12, for instance), the write-off-track amount indicating a degree of influence on peripheral data which is recorded on a periphery of a writing destination of the data (as shown in FIG. 6B, for instance), and interrupts writing of the data when the write-off-track is detected (see step 1210 in FIG. 12, for instance); acquires at least as per claim 1]; wherein the write-off-track amount is a position error amount which is acquired based on a write target position and a position of a write head, or a sensor output value from a vibration/impact sensor (see step 1212 in FIG. 12, for instance, i.e., a position error amount) [as per claim 3]; and wherein the controller changes the threshold value within a preset variable range (see steps 1506, 1510 and 1514 in FIG. 15, for instance) [as per claim 14].
With respect to claim 15, Liu et al. (US 9,495,988) teach a method for controlling a storage device (FIG. 2, for instance) including a storage medium (209) and a controller (includes 206, for instance) which controls reading and writing of data from and to the storage medium, the method comprising detecting write-off-track having a write-off-track amount larger than a threshold value when the data is written (see steps 1202, 1204, 1206 and 1208 in FIG. 12, for instance), the write-off-track amount indicating a degree of influence on peripheral data which is recorded on a periphery of a writing destination of the data (as shown in FIG. 6B, for instance), and interrupting writing of the data when the write-off-track is detected (see step 1210 in FIG. 12, for instance), by the controller, acquiring at least one of a degradation amount of a write speed or a degree value indicating a degree of the write-off-track by the controller, when the write-off-track amount is equal to or smaller than the threshold value (see step 1212 in FIG. 12, for instance, i.e., acquires position error signal value as a degree value indicating a degree of the write-off-track), and changing the threshold value based on at least one of the degradation amount or the degree value by the controller (see flowchart 1500 in FIG. 15, for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,495,988).
Liu et al. (US 9,495,988) teach the storage device as detailed in paragraph 7, supra.  Liu et al. (US 9,495,988), however, remain silent as to “wherein the write speed is a write-transmission amount per unit time, or the number of write requests processed per unit time.”
Official notice is taken of the fact that at least one of a write-transmission amount per unit time, and a number of write requests processed per unit time is a notoriously old and well known write speed measurement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the write speed in Liu et al. (US 9,495,988) be a write-transmission amount per unit time, or the number of write requests processed per unit time.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the write speed in Liu et al. (US 9,495,988) be a write-transmission amount per unit time, or the number of write requests processed per unit time since at least one of a write-transmission amount per unit time, and a number of write requests processed per unit time is a notoriously old and well known write speed measurement, and selecting a known write speed measurement on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 2 and 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688